Citation Nr: 0012691	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  99-06 374	)	DATE
	)
	)

On appeal received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether the request for a waiver of recovery of an 
overpayment of VA improved disability pension benefits was 
timely.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to May 
1956.

This appeal stems from an October 1998 decision of the New 
Orleans, Louisiana Committee on Waivers and Compromises (CWC) 
at the RO that denied the veteran's request for a waiver of 
recover of an overpayment in excess of $7,000 in VA improved 
disability pension benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran, who was in receipt of VA improved disability 
pension benefits, was notified by a May 17, 1997 standard 
notice letter from the RO that an overpayment had been 
assessed against him.  Such letter informed him of his right 
to request--within 180 days of the letter--a waiver of the 
recovery of the overpayment.

3.  The veteran again was notified by a March 25, 1998 
standard notice letter from the RO that an overpayment had 
been assessed against him.  This second letter similarly 
informed him of his right to request a waiver regarding the 
overpayment within 180 days of the letter.

4.  The veteran submitted a Financial Status Report, received 
by the RO on September 30, 1998, wherein he requested a 
waiver of recovery of the overpayment in question.

5.  The veteran has not shown error on the part of the VA or 
postal authorities, or that there were circumstances beyond 
his control that delayed his receipt of the notices of 
indebtedness beyond the time customarily required for 
mailing.


CONCLUSION OF LAW

The request for a waiver of the overpayment was not timely.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 3.110 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  All relevant facts have been properly 
developed and there is no further duty to assist the veteran.


I.  Facts

The veteran, who was in receipt of VA improved disability 
pension benefits, was notified by a May 17, 1997 standard 
notice letter from the RO that an overpayment had been made 
to him.  A copy of this letter is found in the claims file.  
Such letter informed him of his right to request a waiver of 
the overpayment within 180 days of the date of the letter.

The veteran submitted a Financial Status Report, signed by 
him on September 22, 1998, but date-stamped as having been 
received by the RO on September 30, 1998.  In that report, 
the veteran requested a waiver of the overpayment in 
question.

The RO has included a June 1999 "certification" apparently 
by an official at the RO indicating that a "first" demand 
letter, containing a notice of rights, was sent to the 
veteran on May 17, 1997 and again March 25, 1998.  The 
certification indicates that the "letter" was sent to the 
veteran at his address of record.  A copy of a computer 
database screen is also included, following the 
certification, along with an explanation of the record 
printed.  This latter document indicates that letters were 
sent to the veteran at his address of record on May 17, 1997 
and on March 25, 1998, and the screen printout also shows the 
then-current amount of the overpayment.  In the explanation 
it is indicated that this computer screen printout reflects 
the period the first demand letter was released.

At a November 1999 hearing before the undersigned member of 
the Board, the veteran testified that he could not recall if 
he received the March 25, 1998 letter from the RO, but he did 
remember getting one such letter at some point.  Later, he 
responded that he had not received notification of an 
overpayment in March 1998.  He indicated that when he 
received letters from the VA that he did not understand, he 
would immediately speak with VA officials about such 
correspondence.  The veteran's spouse indicated that she did 
not recall receiving a letter in March 1998 regarding an 
amount owed over six thousand [dollars].  She noted that she 
normally would have seen such a letter.  She acknowledged 
that they had not changed their address in the previous three 
years, but that mail has been misdirected from others to 
them.


II.  Law and analysis

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  A request for waiver of an indebtedness shall 
only be considered: (1) if made within 2 years following the 
date of a notice of indebtedness issued on or before March 
31, 1983, by VA to the debtor, or (2) except as otherwise 
provided, if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
VA to the debtor.  The 180-day period may be extended if the 
individual requesting waiver demonstrated to the Chairperson 
of the CWC that, as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963.

In computing the time limit for any action required of a 
claimant or beneficiary, including the filing of claims or 
evidence requested by VA, the first day of the specified 
period will be excluded and the last day included.  This rule 
is applicable in cases in which the time limit expires on a 
workday.  Where the time limit would expire on a Saturday, 
Sunday, or holiday, the next succeeding workday will be 
included in the computation.  The first day of such a 
specified period shall be the date of mailing of notification 
to the claimant or beneficiary of the action required and the 
time limit therefor.  The date of the letter of notification 
shall be considered the date of mailing for purposes of 
computing time limits.  38 C.F.R. § 3.110.

On the facts of this case, the Board has determined that the 
RO properly notified the veteran of the overpayment amounts 
as specified supra, in the May 17, 1997 and March 25, 1998 
letters, respectively.  Although the March 1998 letter is not 
itself in the claims file, the RO has adequately documented 
that such a notice letter was sent--as certified by an RO 
official.  The Board must presume, on these facts, that the 
RO properly discharged its duty of notice to the veteran by 
such mailings to the veteran's address of record.  The 
statements of the veteran and his spouse of possible non-
receipt, standing alone, are not the type of "clear evidence 
to the contrary" which is sufficient to rebut the 
presumption of regularity of the sending of adequate notice.  
Mason v. Brown, 8 Vet. App. 44, 53-55 (1995).  The spouse's 
assertion that other people's mail may have been misdirected 
to them is not evidence that either RO letter was not sent to 
them.  The veteran's implication, that he would have 
contacted the VA to explain such a letter to him had he 
actually received it, is premised on his supposed lack of 
understanding of what an overpayment and waiver are.  The 
record reflects, however, that he had previously been through 
this process in 1996--requesting and receiving an earlier 
waiver.  Thus, if he did receive the May 1997 and March 1998 
notice letters, he might well not have needed an explanation 
from VA.  Such alleged inaction on his part is not evidence 
of non-receipt, and the veteran has not been entirely 
consistent in his contentions about when he received notice.  
Moreover, there is no evidence that the May 1997 letter, a 
copy of which is in the claims file, was not received.

Since the notice letters in question were properly mailed by 
the RO, the next question concerns when the 180-day time 
period began, and was ultimately tolled, for the filing of a 
request for a waiver of the overpayment, pursuant to 
38 C.F.R. § 1.963.  Notwithstanding the presumption of 
regularity, 38 C.F.R. § 1.963 still allows a claimant in such 
a situation to attempt to demonstrate actual non-receipt or 
late receipt of such a notice of indebtedness.

Here, as already indicated however, the veteran has not 
demonstrated error on the part of the VA in the sending of 
the two letters.  Similarly, his spouse's assertion that 
postal authorities may have in the past misdirected other 
people's mail to the veteran and herself is not evidence 
specific to either letter in question, and is an unsupported 
contention.  There has been no demonstration of any 
circumstances beyond the debtor's control here that would 
have caused such a delay in receipt of notice beyond the time 
required for customary mailing.  Thus, the Board must 
conclude that the date of mailing of each letter is the 
proper date from which to calculate the 180-day periods, 
respectively.

The RO did not receive a response within 180 calendar days of 
either letter.  Regarding the March 1998 letter, the 180th 
day from mailing was Monday, September 21, 1998, which was 
not a holiday.  Two data points confirm that the veteran's 
waiver request was late: his own signature on the Financial 
Status Report from the day after the waiver request could 
validly be made, and the September 30, 1998 RO date stamp.  
The veteran has made no argument here that his waiver request 
was delayed in the mail, and his signature from September 22, 
1998 would belie such a contention in any event.  Compare 
38 C.F.R. § 20.305 (regarding filings pertaining to appeals, 
where it is presumed that a response postmarked prior to the 
expiration of an applicable time limit will be accepted as 
having been timely filed; in the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by VA).

For the foregoing reasons, the Board finds that the request 
for a waiver of recovery of the overpayment in question was 
late.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 3.110.


ORDER

The request for waiver of the overpayment having been 
untimely, the appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


